        Case 1:19-cr-00090-SPW Document 210 Filed 03/29/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                            DISTRICT OF MONTANA
                                  BILLINGS DIVISION



 UNITED STATES OF AMERICA,                     CR-19-90 -BLG-SPW-01


                     Plaintiff,
                                                   ORDER
 vs.



 MEREDITH MCCONNELL,

                     Defendant.




       IT IS HEREBY ORDERED that treats, meals and/or lodging be provided for

the jurors in the above entitled case.

       DATED 29th day of March,2021.




                                          lonorable Susan P. Watters
                                         United States District Judge
